REVISED ATTACHMENT 1 To Revised Schedule A of the Investment Management Agreement, dated December 2, 2004, by and between USAllianz Advisers,LLC (now Allianz Investment Management LLC) and USAllianz Variable Insurance Products Fund of Funds Trust (now Allianz Variable Insurance Products Fund of Funds Trust). Fees payable to the Manager pursuant to Revised Schedule A to the Investment Management Agreement shall be calculated at the following annual rates. AZL Fusion Balanced Fund0.15% AZL Fusion Conservative Fund0.15% AZL Fusion Growth Fund0.15% AZL Fusion Moderate Fund0.15% AZL MVP Balanced Index Strategy Fund0.05% AZL MVP BlackRock Global Allocation Fund0.05% AZL MVP Franklin Templeton Founding Strategy Plus Fund0.05% AZL MVP Fusion Balanced Fund0.15% AZL MVP Fusion Moderate Fund0.15% AZL MVP Growth Index Strategy Fund0.05% AZL MVP Invesco Equity and Income Fund0.05% Acknowledged: Allianz Variable Insurance Products Fund of Funds Trust By: /s/ Brian Muench Name: Brian J. Muench Title: President Allianz Investment Management LLC By: /s/ Brian Muench Name: Brian J. Muench Title: President Updated:April 30, 2012
